As filed with the Securities and Exchange Commission on November 24, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Benihana Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 65-0538630 (I.R.S. Employer Identification Number) Benihana Inc., 8685 Northwest 53rd Terrace, Miami, Florida33166, (305) 593-0770 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Landey Strongin, Esq., Dornbush Schaeffer Strongin & Venaglia, LLP, 747 Third Avenue, New York, New York 10017, (212) 759-3300 (Name, address, including zip code, and telephone number, including area code, of agent for service) From time to time after the effective date of this Registration Statement (Approximate date of commencement of proposed sale to the public) If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1) Proposed maximum offering price per share (2) Proposed maximum aggregate offering price (2)(3) Amount of registration fee (4) Class A Common Stock, par value $0.10 per share Common Stock, par value $0.10 per share Preferred Stock, par value $1.00 per share Debt Securities Rights to purchase Class A Common Stock, par value $0.10 per share N/A N/A $— (5) Rights to purchase Common Stock, par value $0.10 per share N/A N/A $— (5) Total (1) There are being registered hereunder an indeterminate number of shares of Class A Common Stock, par value $0.10 per share (the “Class A Stock”), an indeterminate amount of shares of Common Stock, par value $0.10 per share, an indeterminate amount of shares of Preferred Stock, par value $1.00 per share (“Preferred Stock”), an indeterminate number or principal amount of debt securities and subscription rights for an aggregate initial offering price not to exceed $30,000,000. Any securities registered hereunder may be sold separately or as units with other securities registered hereunder. Pursuant to Rule 416 of the Securities Act of 1933, as amended, the securities registered hereunder also include such indeterminate number of shares of Class A Stock as may be issued upon conversion of Common Stock and such shares of Class A Stock, Common Stock and Preferred Stock as may be issued upon conversion of or exchange for Preferred Stock or debt securities or pursuant to the antidilution provisions of any such securities. (2) The proposed maximum offering price per security will be determined from time to time by the Registrant in connection with the issuance of the securities registered by this Registration Statement. (3) Estimated solely for the purpose of calculating the registration fee. (4) Calculated pursuant to Rule 457(o) of the rules and regulations under the Securities Act of 1933, as amended. (5) Any subscription rights will be issued without consideration. Pursuant to Rule 457(g), no separate registration fee is payable. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED November 24, 2009 P R O S P E C T U S BENIHANA INC. CLASS A COMMON STOCK COMMON STOCK PREFERRED STOCK DEBT SECURITIES SUBSCRIPTION RIGHTS We may from time to time offer and sell in one or more offerings, together or separately, any combination of the securities described in this prospectus. The aggregate initial offering price of the securities that we offer will not exceed $30,000,000. Based on the last reported sale price of our securities (please see below), however, there is not a sufficient amount of shares currently authorized under our Certificate of Incorporation to effect a substantial offering under this prospectus. For this reason, we have under consideration the call of a special meeting of stockholders to consider and act upon an amendment of our Certificate of Incorporation, increasing its authorized capital stock which may be necessary in order to, at least, effect an offering with an aggregate initial offering price of $30,000,000. No assurances, however, can be given that such a meeting will be called or our stockholders will approve such an amendment. If such an amendment to our Certificate of Incorporation is not so approved, we may choose to not complete any offering under this prospectus. Furthermore, pursuant to General Instruction I.B.6 of Form S-3, we will not sell, in any twelve month period, in a public primary offering securities having a value exceeding one-third of our public float if our public float (the market value of our Class A Stock and Common Stock (each, as defined below) held by non-affiliates) is below $75,000,000. Such limitation does not apply to a rights offering.Our public float as of October 11, 2009, was $77,069,160. We will specify in an accompanying prospectus supplement the specific terms of any offering and the securities offered. Our Class A Common Stock, par value $0.10 per share (“Class A Stock”), and Common Stock, par value $0.10 per share (“Common Stock”), are listed on the Nasdaq Global Select Market under the trading symbols “BNHNA” and “BNHN,” respectively. The last reported sale price of our Class A Stock and Common Stock on November 13, 2009 were $5.10 per share and $6.51 per share, respectively. You should read this prospectus, any prospectus supplement and the documents incorporated by reference in this prospectus carefully before you invest. The securities offered by this prospectus may be sold directly by us to purchasers, through agents designated from time to time or to or through underwriters or dealers. We will set forth the names of any underwriters or agents in an accompanying prospectus supplement. For additional information on the methods of sale, you should refer to the section entitled “Plan of Distribution.” The price to the public and the net proceeds we expect to receive from such sale will also be set forth in a prospectus supplement. Investing in our securities involves risks. You should carefully consider the risk factors discussed in the section entitled “ Risk Factors” on page 2 of this prospectus and in the sections entitled “Risk Factors” in our most recent Annual Report on Form 10-K and in any quarterly report on Form 10-Q, as well as any prospectus supplement. This prospectus may not be used to sell securities unless accompanied by a prospectus supplement. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is [] [], 20[] TABLE OF CONTENTS PAGE FORWARD-LOOKING STATEMENTS 1 ABOUT THIS PROSPECTUS 1 ABOUT THE COMPANY 2 RISK FACTORS 2 USE OF PROCEEDS 2 RATIO OF EARNINGS TO FIXED CHARGES 3 PLAN OF DISTRIBUTION 3 DESCRIPTION OF CLASS A COMMON STOCK, COMMON STOCK AND PREFERRED STOCK 4 DESCRIPTION OF DEBT SECURITIES 7 DESCRIPTION OF SUBSCRIPTION RIGHTS 16 LEGAL MATTERS 18 EXPERTS 18 WHERE YOU CAN FIND MORE INFORMATION 18 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 18 FORWARD-LOOKING STATEMENTS This prospectus and the documents incorporated by reference in this prospectus contain various “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), that involve substantial risks and uncertainties. When used in this prospectus and in any documents incorporated by reference herein, the words “anticipate,” “believe,” “estimate,” “may,” “intend,” “expect” and similar expressions identify certain of such forward-looking statements. These forward-looking statements represent our expectations or beliefs concerning future events. Actual results, performance, or achievements could differ materially from those contemplated, expressed, or implied by the forward-looking statements contained herein as a result of a number of factors, either individually or in combination, including changes in consumer dining preferences, the reaction of our customers and employees to the Benihana Teppanyaki Renewal Program, fluctuations in commodity prices, availability of qualified employees, changes in the general economy and the availability and cost of credit, industry cyclicality, and in consumer disposable income, competition within the restaurant industry, availability of suitable restaurant locations, harsh weather conditions in areas in which we and our franchisees operate restaurants or plan to build new restaurants, acceptance of our concepts in new locations, changes in governmental laws and regulations affecting labor rates, employee benefits, and franchising, ability to complete restaurant construction and renovation programs and obtain governmental permits on a reasonably timely basis, an adverse outcome in the dispute between us and the former minority stockholders of Haru Holding Corp. and other factors that we cannot presently foresee. ABOUT THIS PROSPECTUS Unless otherwise stated or the context otherwise requires, references in this prospectus to “the Company,” “we,” “our” or “us” refer to Benihana Inc. and its consolidated subsidiaries. The information contained in this prospectus is not complete and may be changed. You should rely only on the information provided in or incorporated by reference in this prospectus, any prospectus supplement, or documents to which we otherwise refer you. We have not authorized anyone else to provide you with different information. We are not making an offer of any securities in any jurisdiction where the offer is not permitted. You should not assume that the information in this prospectus, any prospectus supplement or any document incorporated by reference is accurate as of any date other than the date of the document in which such information is contained or such other date referred to in such document, regardless of the time of any sale or issuance of a security. This prospectus is part of a registration statement on Form S-3 that we filed with the Securities and Exchange Commission (“SEC”) using a “shelf” registration process. By using a shelf registration statement, we may sell any combination of the securities described in this prospectus from time to time in one or more offerings up to a total amount of $30,000,000. This prospectus provides you with a general description of the securities we may offer. Each time we offer securities, we will provide you with a prospectus supplement that will describe the specific amounts, prices and terms of the offered securities. The prospectus supplement may also add, update or change information contained in this prospectus. This prospectus, together with applicable prospectus supplements and the documents incorporated by reference in this prospectus and any prospectus supplement, includes all material information relating to this offering. You should read both this prospectus and any prospectus supplement together with additional information described under the heading “Where You Can Find More Information.” 1 The registration statement containing this prospectus, including exhibits to the registration statement, provides additional information about us and the securities offered under this prospectus. The registration statement can be read at the SEC website (www.sec.gov) or at the SEC office mentioned under the heading “Where You Can Find More Information.” ABOUT THE COMPANY We have operated “Benihana” teppanyaki-style Japanese restaurants in the United States for approximately 45 years, and we believe we are one of the largest operators of teppanyaki-style restaurants in the country. We also operate two other Asian restaurant concepts: RA Sushi and Haru. Our core concept, the Benihana restaurant, offers teppanyaki-style Japanese cuisine in which fresh steak, chicken and seafood are prepared by a chef on a steel teppan grill at the center of the customers’ table. Our RA Sushi concept offers sushi and a full menu of Pacific-Rim dishes in a high-energy environment featuring upbeat design elements and contemporary music. Our Haru concept offers an extensive menu of traditional Japanese and Japanese fusion dishes in a modern, urban atmosphere as well as take-out and delivery services. Our principal executive offices are located at 8685 Northwest 53rd Terrace, Miami, Florida33166, and our telephone number is (305) 593-0770. Our corporate website address is www.benihana.com. Benihana Inc. is a Delaware corporation incorporated in December 1994. RISK FACTORS Investing in our securities involves a high degree of risk. You should carefully consider the risks described under the heading “Risk Factors” contained in any prospectus supplement, in our most recent Annual Report on Form 10-K and any subsequent Quarterly Report on Form 10-Q as well as all of the other information contained in this prospectus, incorporated by reference into this prospectus and any applicable prospectus supplement, including our financial statements and related notes, before investing in our securities. If any of the possible events described in those sections actually occur, our business, business prospects, cash flow, results of operations or financial condition could be harmed. Additional risks and uncertainties not presently known to us may also adversely impact our operations. USE OF PROCEEDS Unless otherwise indicated in an applicable prospectus supplement, we intend to use the net proceeds from the sale of the securities offered by this prospectus for general corporate purposes, which could include the repayment of debt. We may also use a portion of the net proceeds to acquire or invest in other companies, businesses or assets.
